 1

 2                                                            The Honorable Richard A. Jones
 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 8
 9   EDNA LASSAIR,
                          Plaintiff,                    No. 2:17-01638-RAJ
10
            v.                                          ORDER GRANTING
11                                                      DEFENDANT’S MOTION
     ROBERT WILKIE, SECRETARY,                          FOR SUMMARY
12   DEPARTMENT OF VETERANS                             JUDGMENT
     AFFAIRS,
13                  Defendant.
14

15          This matter comes before the Court on Defendant’s Motion for Summary
16   Judgment (Dkt. # 30). Having considered the submissions of the parties, the relevant
17   portions of the record, and the applicable law, the Court finds that oral argument is
18   unnecessary. For the reasons stated below, Defendant’s Motion is GRANTED. Dkt. #
19   30.
20                                     I.   BACKGROUND
21          Plaintiff Edna Lassair (“Plaintiff” or “Ms. Lassair”) is a former employee of the
22   VA who began working in 2008 as a Rating Veterans Service Representative
23   (“RSVR”). Dkt. # 12 at p. 2, ¶ 3. Her position entailed reviewing veterans’ medical
24   and military records to make service connected disability decisions. Id. All raters are
25   required to meet quantity and quality standards. Dkt. # 32 at ¶ 3. Raters are required to
26   review a certain number of cases each day and their work is reviewed by a Decision
27   Review Officer (“DRO”) to determine if the ratings contain errors. Id. at ¶¶ 4-5.

     ORDER-1
 1   Quantity and quality standards are based on an employee’s general schedule (“GS”)
 2   grade level, so raters in a higher grade are typically required to meet higher quality and
 3   production standards. Id.
 4          In 2009, Plaintiff’s work coach issued her a written counseling due to
 5   unacceptable performance. Dkt. # 1-2 at ¶ 6. Plaintiff alleges this is because her DRO
 6   at the time, John Dick, was taking a long time to review her cases and that he was
 7   discriminating against her based on her age. Dkt. # 31-1, Ex. A at p. 25:16-25. After
 8   Plaintiff complained that Mr. Dick was taking too long to review her work, her cases
 9   were redistributed to other reviewers in October 2009. Dkt. # 31-1, Ex. A at p. 23:9-12.
10   For the remainder of October 2009, Plaintiff corrected the errors that the new reviewers
11   identified in her work. Id. at p. 22:8-11.
12          Plaintiff’s performance issues continued into 2010 and 2011 as documented by
13   the Performance Improvement Plan (“PIP”) she was placed on in April 2010, that was
14   continued in January 2011. Dkt. # 33 at ¶ 4; Dkt. # 34 at ¶ 22. Plaintiff also began
15   working from home in 2011 and claims that she had problems with her work
16   disappearing from the system. Dkt. # 31-1, Ex. A at p. 58:2-20. In May 2011, the VA
17   issued Plaintiff a “Warning of Unacceptable Performance—Performance Improvement
18   Plan,” which rescinded the prior PIP and issued a new one. Dkt. # 32 at ¶ 9. After
19   receiving the new PIP, Plaintiff contacted the EEOC in June 2011, alleging that the
20   issuance of the PIP created a hostile work environment based on her race, age, and
21   disability. Dkt. # 12-1. As a remedy, she sought to have the agency remove her from
22   the PIP. Id.
23          In August 2011, the parties participated in a mediation and reached a settlement
24   agreement. Dkt. # 12 at p. 2, ¶ 5. Plaintiff signed the agreement, and so did both her
25   Representative and Chief Union Steward. Dkt. # 12-2. The settlement agreement stated
26   that in exchange for certain undertakings by the VA, Plaintiff would “waive,” among
27   other rights, “all other civil or administrative proceedings of the Complaint or issues

     ORDER-2
 1   related to it in whatever forum,” and also “release VA and all of its officers, agents, and
 2   employees from all claims that she has or may have against them arising out of the
 3   events and circumstances related to the Complaint.” Id.
 4          In March 2012, Plaintiff filed a notice alleging breach of the settlement
 5   agreement. Dkt. # 12 at p. 3, ¶ 7. The Office of Resolution Management (“ORM”)
 6   determined that agency did not breach the settlement agreement. Dkt. # 14 at pp. 16-17,
 7   ¶¶ 5-6. However, the ORM held that the settlement agreement was not enforceable
 8   because it did not contain a waiver under the Older Workers Benefit Protection Act
 9   (“OWBPA”). Id. at p. 18, ¶ 9. The decision was ultimately appealed to the EEOC
10   which held that the failure to include an OWBPA waiver voided only Plaintiff’s
11   settlement of her claim under the ADEA but did not void the settlement agreement as to
12   her other discrimination claims. Dkt. # 12-4. Plaintiff voluntarily resigned her position
13   with the VA effective January 31, 2014. Dkt. # 12 at p. 3, ¶ 10. She has not worked for
14   the VA since her resignation. Id.
15          In July 2018, Plaintiff filed a lawsuit in state court asserting claims of
16   discrimination based on race, disability, and age. Dkt. #3-1. Defendant removed the
17   case to this Court. Dkt. #1. On March 23, 2018, Defendant filed a Motion for
18   Summary Judgment. Dkt. # 14. The Court granted summary judgment, finding that
19   Plaintiff’s claims were barred by the settlement agreement, with the exception of
20   Plaintiff’s allegations related to age discrimination. Dkt. # 17. The Court gave Plaintiff
21   leave to file an amended complaint asserting an age discrimination claim. Id. On
22   August 31, 2018, Plaintiff filed an Amended Complaint asserting age discrimination
23   under the Age Discrimination in Employment Act (“ADEA”). Dkt. # 18. Defendant
24   now moves for summary judgment as to Plaintiff’s remaining claim. Dkt. # 30.
25                                II.    LEGAL STANDARD
26          Summary judgment is appropriate if there is no genuine dispute as to any
27   material fact and the moving party is entitled to judgment as a matter of law. Fed. R.

     ORDER-3
 1   Civ. P. 56(a). The moving party bears the initial burden of demonstrating the absence
 2   of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
 3   Where the moving party will have the burden of proof at trial, it must affirmatively
 4   demonstrate that no reasonable trier of fact could find other than for the moving party.
 5   Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007). On an issue
 6   where the nonmoving party will bear the burden of proof at trial, the moving party can
 7   prevail merely by pointing out to the district court that there is an absence of evidence to
 8   support the non-moving party’s case. Celotex Corp., 477 U.S. at 325. If the moving
 9   party meets the initial burden, the opposing party must set forth specific facts showing
10   that there is a genuine issue of fact for trial in order to defeat the motion. Anderson v.
11   Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). The court must view the evidence in the
12   light most favorable to the nonmoving party and draw all reasonable inferences in that
13   party’s favor. Reeves v. Sanderson Plumbing Prods., 530 U.S. 133, 150-51 (2000).
14          However, the court need not, and will not, “scour the record in search of a
15   genuine issue of triable fact.” Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996); see
16   also White v. McDonnel-Douglas Corp., 904 F.2d 456, 458 (8th Cir. 1990) (the court
17   need not “speculate on which portion of the record the nonmoving party relies, nor is it
18   obliged to wade through and search the entire record for some specific facts that might
19   support the nonmoving party’s claim”). The opposing party must present significant
20   and probative evidence to support its claim or defense. Intel Corp. v. Hartford Accident
21   & Indem. Co., 952 F.2d 1551, 1558 (9th Cir. 1991). Uncorroborated allegations and
22   “self-serving testimony” will not create a genuine issue of material fact. Villiarimo v.
23   Aloha Island Air, Inc., 281 F.3d 1054, 1061 (9th Cir. 2002); T.W. Elec. Serv. v. Pac
24   Elec. Contractors Ass’n, 809 F. 2d 626, 630 (9th Cir. 1987).
25

26

27

     ORDER-4
 1                                   III.    DISCUSSION
 2          A. Plaintiff’s Discrimination Claims are Untimely
 3          Defendant argues that nearly all of Ms. Lassair’s allegations of age
 4   discrimination occurred prior to April 24, 2011 and are time-barred. Dkt. # 30 at 8-9.
 5   Federal employees who believe they have been discriminated against on the basis of age
 6   have the option to pursue administrative remedies or file a complaint directly in federal
 7   court. Shelley v. Geren, 666 F.3d 599, 605 (9th Cir. 2012). Under EEOC guidelines,
 8   an aggrieved federal employee must consult an EEO counselor within 45 days of an
 9   alleged discriminatory act. 29 C.F.R. § 1614.105(a)(1). After exhausting the
10   administrative remedies by waiting 180 days after filing the administrative action with
11   the EEOC, or upon receiving a final agency determination, the employee may file a civil
12   action in district court. 29 C.F.R. § 1614.201(c). If the employee chooses to bypass the
13   administrative action and file directly in district court, the employee must notify the
14   EEOC of its intent to file within 180 days of the alleged discriminatory conduct and
15   wait 30 days before filing. 29 U.S.C. § 633a(d); 29 C.F.R. § 1614.201(a). Absent
16   waiver, estoppel, or equitable tolling, failure to comply with these regulations is “fatal
17   to a federal employee's discrimination claim.” Lyons v. England, 307 F.3d 1092, 1105
18   (9th Cir. 2002).
19          Here, it appears that Ms. Lassair opted to pursue administrative action when she
20   contacted the EEO counselor on June 8, 2011. Dkt. # 36-1, Ex. J. Thus, any allegedly
21   discriminatory acts occurring before April 24, 2011 (45 days before she contacted the
22   EEOC) are untimely. As Defendant notes, nearly all of the allegations in Ms. Lassair’s
23   amended complaint appear to have occurred prior to April 24, 2011. This includes
24   allegations regarding Mr. Dick’s allegedly discriminatory comments and failure to
25   review her work in 2009, the delay in her ladder promotion in 2009, her exclusion from
26   the “Nehmer” project in 2010, the written counseling that she received prior to April
27   2011, and the initial PIP that she was placed on in 2010.

     ORDER-5
 1          Ms. Lassair argues that her claims are timely because the EEO officer considered
 2   her earlier allegations in its review of her hostile environment claim. Dkt. # 6 at 7.
 3   This argument fails for two reasons. First, the EEO officer’s evaluation of allegations
 4   occurring prior to April 24, 2011, is not a waiver of the exhaustion timeliness
 5   requirements. Boyd v. U.S. Postal Serv., 752 F.2d 410, 414 (9th Cir. 1985) (“The mere
 6   receipt and investigation of a complaint does not waive objection to a complainant’s
 7   failure to comply with the original filing time limit when the later investigation does not
 8   result in an administrative finding of discrimination.”). An agency may waive a
 9   timeliness objection by making an express finding that the complaint was timely or
10   failing to appeal an EEOC determination of timeliness. Bruce v. United States Dept. of
11   Justice, 314 F.3d 71, 74 (2d Cir. 2002) (emphasis added).
12          Here, the EEOC did not make a finding that Ms. Lassair’s discrimination
13   allegations were timely. Instead, it appears that the EEO officer acknowledged that Ms.
14   Lassair’s earlier allegations were not timely but opted to still consider them as part of a
15   “continuing violation” theory with respect to her hostile work environment claim. Dkt.
16   # 36-1, Ex. L. Id.; see also Valadez v. Potter, No. C06-0329RSL, 2008 WL 426504, at
17   *3 (W.D. Wash. Feb. 13, 2008) (holding timeliness requirement was not waived where
18   agency did not make finding of discrimination or make a finding that the filing was
19   timely); Ford v. United States, No. C 11-00498 SI, 2011 WL 3516129, at *6 (N.D. Cal.
20   Aug. 11, 2011) (“[T]he acceptance of an untimely complaint for administrative
21   investigation does not waive the right of a federal agency to subsequently object to the
22   timeliness of the complaints.”).
23          In addition, Ms. Lassair’s reliance on Nat’l R.R. Passenger Corp. v. Morgan is
24   misplaced. In Morgan, the Supreme Court held “discrete discriminatory acts are not
25   actionable if time barred, even when they are related to acts alleged in timely filed
26   charges.” Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 113 (2002). Actions
27   such as failure to train, discipline, and denial of promotions are all considered “discrete

     ORDER-6
 1   acts.” Id. at 114 (holding discrete acts include denial of a promotion, suspension, and
 2   denial of training). Accordingly, Plaintiff’s allegations that she received written
 3   counseling and warnings regarding her performance in 2009 through April 11, 2011,
 4   was denied training in 2009, had her promotion delayed in 2009, was not assigned to the
 5   “Nehmer project” in 2010, and she was placed on a PIP in 2010 that was extended in
 6   January 2011, are all untimely.
 7          B. Prima Facie Case of Age Discrimination
 8          Even if Ms. Lassair’s allegations were timely, her age discrimination claim must
 9   also fail because she has not established a prima facie case of discrimination. The
10   ADEA prohibits an employer from discriminating “because of [an] individual’s age.”
11   Shelley v. Geren, 666 F.3d 599, 606-07 (9th Cir. 2012) (citing 29 U.S.C. § 623(a)(1));
12   29 U.S.C. § 633a(a). The ADEA applies to protect federal employees and applicants for
13   federal employment. 29 U.S.C. § 633a(a). A plaintiff can show discrimination by
14   presenting either direct evidence or indirect evidence. Enlow v. Salem–Keizer Yellow
15   Cab Co., Inc., 389 F.3d 802, 812 (9th Cir. 2004). In cases like this one where there is
16   no direct evidence of discrimination, Plaintiff may prove discrimination using indirect,
17   or circumstantial evidence, under the burden-shifting framework established in
18   McDonnell Douglas Corporation v. Green, 411 U.S. 792 (1973). Shelley, at 608; Salas
19   v. Indep. Elec. Contractors Inc., No. 11-1748 RAJ, 2013 WL 1898249, at *5 (W.D.
20   Wash. May 7, 2013), aff’d, 603 F. App’x 607 (9th Cir. 2015) (applying McDonnell
21   Douglas test to ADEA claim on summary judgment).
22          Under the McDonnell Douglas framework, the plaintiff has the initial burden of
23   establishing a prima facie case of discrimination by a preponderance of the evidence.
24   Shelley, at 608. If she succeeds in making out a prima facie case, the burden shifts to
25   the defendant to articulate a legitimate, non-discriminatory reason for its actions.
26   McDonnell Douglas, at 802. It is then the plaintiff’s responsibility to establish that the
27

     ORDER-7
 1   defendant’s stated reason was merely pretext and that the true reason was
 2   discriminatory. Id.
 3          To establish a prima facie case of discrimination under the ADEA, Plaintiff must
 4   show that: (1) she belongs to a protected group; (2) she performed her job satisfactorily,
 5   (3) she suffered an adverse employment action, and (4) a substantially younger
 6   employee was treated more favorably. Coleman v. Quaker Oats Co., 232 F.3d 1271,
 7   1281 (9th Cir. 2000). Here, Ms. Lassair has failed to establish that she suffered an
 8   adverse employment action and that a substantially younger employee was treated more
 9   favorably.
10          Plaintiff argues that she suffered an adverse employment action when she was
11   placed on a PIP due to her supervisor’s delay in reviewing her cases. Dkt. # 36 at 8.
12   But PIPs that do not impact an employee’s compensation or terms of employment are
13   not adverse actions. Hopkins v. McDonald, No. C15-1918RSL, 2016 WL 3617860, at
14   *3 n.2 (W.D. Wash. July 6, 2016) (“A written warning that does not change the terms
15   and conditions of employment does not rise to the level of an adverse employment
16   action.”); Sumera v. Lynch, No. 4:13-CV-01950-KAW, 2016 WL 368159, at *6 (N.D.
17   Cal. Feb. 1, 2016) (“PIP . . . did not materially affect the terms and conditions of
18   employment and therefore [was] not adverse employment action[].”) (internal citations
19   omitted); Cozzi v. Cty. of Marin, 787 F. Supp. 2d 1047, 1061 (N.D. Cal. 2011) (“Written
20   warnings and performance improvement plans are not adverse actions where they do not
21   materially affect the terms and conditions of employment.”). Because Plaintiff’s
22   compensation and terms of employment were not impacted by the PIP (Dkt. # 32 at ¶ 9;
23   Dkt. # 34 at ¶ 27), this is insufficient to establish an adverse employment action.
24   Plaintiff also argues that she was adversely affected by a three-month delay in receiving
25   her career ladder promotion (Dkt. # 36 at 8; Dkt. # 36-1, Exs. E, F) and because she was
26   not trained to perform ratings on the Nehmer project (Dkt. # 18 at ¶ 11). These
27

     ORDER-8
 1   allegations are untimely, however, because they are discrete acts occurring before April
 2   24, 2011. Morgan, at 113.
 3          Plaintiff is also required to show that similarly situated employees, not within her
 4   protected class, received more favorable treatment. Plaintiff does not meet this burden.
 5   While Ms. Lassair alleges that “similarly situated younger individuals were treated more
 6   favorably then she was” she provides no specific examples. Moran v. Selig, 447 F.3d
 7   748, 755 (9th Cir. 2006) (“[I]ndividuals seeking relief must demonstrate, at the least,
 8   that they are similarly situated to those employees in all material respects.”). Ms.
 9   Lassair does not point to other younger employees or co-workers that were treated
10   better. Defendant, for its part, notes that “16 Rating Veterans Service
11   Representative[s]” were placed on a PIP between 2009-2011, and at least nine of these
12   employees were younger than Ms. Lassair. Dkt. # 34 at ¶ 29.
13          Even if Ms. Lassair could establish a prima facie case of discrimination,
14   Defendant has articulated a legitimate and non-discriminatory reason for its actions.
15   Plaintiff’s performance, as documented by several different supervisors, was below the
16   defined quality and quantity metrics and as a result, she was issued written counseling
17   and eventually placed on a performance improvement plan. Dkt. # 18 at ¶¶ 7-10; Dkt.
18   #36-1, Exs. B, E, F, G. Indeed, the evidence provided by Plaintiff herself shows that
19   her promotion was temporarily delayed because she did not meet the qualifications and
20   requirements for promotion. Dkt. # 36-1, Exs. E, F. Similarly, Plaintiff was not trained
21   on the Nehmer project because she was not meeting her performance standards on her
22   existing work. Dkt. # 33 at ¶ 8. In addition, it appears Defendant made multiple
23   attempts to accommodate Plaintiff, including granting her request to work from home
24   (Dkt. # 34 at ¶ 18) and allowing her to perform “collateral duties” instead of rating cases
25   although rating cases was an “essential function” of her position (Dkt. # 34 at ¶ 21).
26          Because Defendant has stated a legitimate nondiscriminatory reason for its
27   actions, the burden shifts back to Plaintiff to produce “specific, substantial evidence of

     ORDER-9
 1   pretext.” Bradley v. Harcourt, Brace & Co., 104 F.3d 267, 270 (9th Cir. 1996). She
 2   fails to do so. Rather than rebut the evidence of her negative performance evaluations
 3   with examples of positive performance, Plaintiff simply states that she was “qualified
 4   for the position she held.” Dkt. # 36 at 8. The Court cannot infer pretext from these
 5   facts. Viewing the evidence in the light most favorable to Ms. Lassair, the Court finds
 6   that she has failed to carry her burden under the McDonnell Douglas framework and
 7   Defendant is entitled to summary judgment on her discrimination claim.
 8          C. Prima Facie Case of Hostile Work Environment
 9          Plaintiff also claims that she was subjected to a hostile work environment under
10   the ADEA, but she supplies no evidence showing that the harassment she experienced
11   was sufficiently severe to present a cognizable violation of federal law. To establish a
12   prima facie case for a hostile work environment claim, a plaintiff must show that: 1) she
13   was subjected to verbal or physical conduct because of her membership in a protected
14   class, 2) the conduct was unwelcome, and 3) the conduct was sufficiently severe or
15   pervasive to alter the conditions of the plaintiff’s employment and create an abusive
16   work environment. Meritor v. Savings Bank v. Vinson, 477 U.S. 57 (1986); Manatt v.
17   Bank of America, 339 F.3d 792, 798 (9th Cir. 2003).
18          Courts must look at the totality of the circumstances when making a
19   determination of whether a hostile work environment exists. Faragher v. City of Boca
20   Raton, 524 U.S. 775, 787 (1998). This determination includes examining “the
21   frequency of the discriminatory conduct; its severity; whether it is physically
22   threatening or humiliating, or a mere offensive utterance; and whether it unreasonably
23   interferes with an employee’s work performance.” Id. at 787–88 (internal citation and
24   quotation omitted). To constitute an actionable unlawful employment practice, the
25   various acts comprising the hostile work environment “must have some relationship to
26   each other.” Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 118 (2002).
27   Importantly, discrete acts, such as termination, failure to promote, denial of transfer, or

     ORDER-10
 1   refusal to hire, cannot qualify as related acts. Id. at 108–113. Several of the allegations
 2   in Ms. Lassair’s Amended Complaint relate to discrete discriminatory acts, such as
 3   placing her on a PIP or delaying her ladder increase. Dkt. # 18 at ¶¶ 8-9. As such,
 4   those allegations cannot form the basis of Ms. Lassair’s hostile work environment
 5   claim. Morgan, at 108-113.
 6          In addition, harassment or discriminatory acts divorced from Plaintiff’s
 7   membership in a protected class cannot support her hostile work environment claim.
 8   Sischo–Nownejad v. Merced Community College Dist., 934 F.2d 1104, 1109 (9th Cir.
 9   1991) (noting existence of hostile work environment claim under the ADEA and that
10   “[a] hostile work environment requires the existence of severe or pervasive and
11   unwelcome verbal or physical harassment because of a plaintiff's membership in a
12   protected class.”), abrogated on other grounds by statute as stated in Dominguez–Curry
13   v. Nev. Transp. Dept., 424 F.3d 1027 (9th Cir. 2005).
14          Here, Plaintiff offers very few facts to support her claim that she was harassed
15   because of her age. In her deposition, Plaintiff stated that unnamed coworkers said, “the
16   old lady is coming” when they saw her and that it was just “around the office” that she
17   “was the old lady.” Dkt. # 31-1 at 26. Plaintiff also stated that one supervisor, Mr.
18   Bosworth, told her that she was “not catching on fast enough” but later said that, other
19   than Mr. Bosworth’s comment, no other supervisors or coworkers said anything about
20   her age. Dkt. # 31-1 at 28-29. This is not the type of severe or pervasive harassment
21   sufficient to support a hostile work environment claim. Sischo-Nownejad, at 1104.
22          Ms. Lassair also submitted a declaration by Mary Crawford, Ms. Lassair’s union
23   steward, in which Ms. Crawford contends that the “VA has a common and standard
24   harassment practice” of placing employees on PIPs because of harassment and
25   discrimination and that Ms. Lassair was “subjected to a hostile work environment based
26   on her age, race and disabilities.” Dkt. # 37 at 3. Defendant argues that Ms. Crawford is
27   asserting legal conclusions outside the scope of her personal knowledge and improper

     ORDER-11
 1   “expert” opinions. Dkt. # 39 at 10-11. Defendant also argues that Ms. Crawford lacks
 2   foundation to testify about many of the facts asserted in her declaration and that many
 3   of Ms. Crawford’s statements conflict with Plaintiff’s own deposition testimony. Dkt. #
 4   39 at 10-11. For example, Ms. Crawford states that Plaintiff’s supervisor, Mr. Dick,
 5   made comments about Plaintiff’s age and “intentionally and deliberately” delayed
 6   providing certain employees feedback on their work. Dkt. # 37 at 3. But she provides
 7   no basis for the source of her knowledge.
 8          The Court agrees that there are significant issues with Ms. Crawford’s
 9   declaration. The declaration is fraught with hearsay and legal conclusions, beyond the
10   scope of Ms. Crawford’s personal knowledge. Moreover, to the extent that Plaintiff is
11   attempting to classify Ms. Crawford as an expert, the Court is unpersuaded. The Court
12   may consider an expert opinion only if the proposed expert’s “specialized knowledge
13   will assist the trier of fact to understand the evidence or to determine a fact in issue.”
14   Fed. R. Evid. 702. The witness must be “qualified as an expert by knowledge, skill,
15   experience, training, or education” and may testify “if (1) the testimony is based upon
16   sufficient facts or data, (2) the testimony is the product of reliable principles and
17   methods, and (3) the witness has applied the principles and methods reliably to the facts
18   of the case.” Id. Here, Plaintiff has not met her burden of establishing that Ms.
19   Crawford is an expert. There is no evidence that a court has qualified Ms. Crawford as
20   an expert and Ms. Crawford has not offered a method or principle that she applied to the
21   facts of this case. Accordingly, the Court will give minimum consideration to Ms.
22   Crawford’s declaration.
23          The hostile work environment standard is a demanding one and the conduct must
24   be “extreme” before it can “amount to a change in the terms and conditions of
25   employment.” Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998). When
26   viewed in light of Ninth Circuit precedent, the conduct complained about by Ms.
27   Lassair does not establish the type of extreme conduct sufficient to support a hostile

     ORDER-12
 1   work environment claim. See e.g. Vasquez v. Cty. of Los Angeles, 349 F.3d 634, 643-44
 2   (9th Cir. 2003) (holding that alleged harassing conduct, including two racial epithets
 3   directed at the plaintiff, was insufficient to create a hostile work environment); Sanchez
 4   v. City of Santa Ana, 936 F.2d 1027 (9th Cir.1990) (finding no hostile work
 5   environment despite allegations that the employer posted a racially offensive cartoon,
 6   made racially offensive slurs, targeted Latinos when enforcing rules, provided unsafe
 7   vehicles to Latinos, did not provide adequate police backup to Latino officers, and kept
 8   illegal personnel files on plaintiffs because they were Latino).
 9          Ms. Lassair’s allegations that she was denied training, her production goals were
10   changed, she received written counseling and was placed on a PIP, and her promotion
11   was delayed by three months, do not establish a pattern of related discriminatory
12   conduct sufficiently severe to support a hostile work environment claim. Dkt. # 18 at ¶¶
13   7-9, 11, 13; Dkt. # 36 at 4. This is especially true where the evidence shows that many
14   of these allegedly discriminatory acts were the result of Ms. Lassair’s persistent
15   performance issues, as documented by multiple different supervisors, and a desire to
16   accommodate her individual requests. Dkt. # 34 at ¶ 21-22, 26.
17          Similarly, Ms. Lassair’s hostile work environment claim is not saved by her
18   general assertion that coworkers joked about her age (Dkt. # 31-1 at p. 26:13-25) or Ms.
19   Crawford’s statements that in 2009, Mr. Dick made comments about her age (Dkt. # 37
20   at 3). Although offensive, such comments are not “sufficiently severe or pervasive to
21   alter the conditions of the plaintiff's employment and create an abusive work
22   environment.” Vasquez, at 642.
23          While the Court appreciates that Ms. Lassair was unhappy in her work
24   environment and believes she was treated unfairly, her claim simply does not rise to the
25   level of creating a cognizable hostile work environment claim. Drawing all reasonable
26   inferences in favor of Ms. Lassair, the evidence is insufficient to avoid summary
27   judgment on her hostile work environment claim.

     ORDER-13
 1                               IV.   CONCLUSION
 2         For the foregoing reasons, Defendant’s Motion for Summary Judgment (Dkt. #
 3   30) is GRANTED and the Amended Complaint (Dkt. # 18) is DISMISSED with
 4   prejudice.
 5

 6         DATED this 16th day of October, 2019.
 7

 8
 9
                                                   A
                                                   The Honorable Richard A. Jones
10
                                                   United States District Judge
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

     ORDER-14
